                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 GRACENOTE, INC.,                              )
                                               )
                 Plaintiff,                    )
         v.                                    )     C.A. No. 1:18-cv-01608-RGA
                                               )
 FREE STREAM MEDIA CORP.                       )
 d/b/a SAMBA TV,                               )
                 Defendant.                    )



                JOINT STIPULATION TO STAY THE CASE FOR 70 DAYS

        Plaintiff Gracenote, Inc. (“Gracenote”) and Defendant Free Stream Media Corp. (d/b/a

Samba TV) (“Samba TV”) (together, “the parties”) jointly stipulate, subject to the Court’s

approval, to stay this case for an additional seventy (70) days and to extend all deadlines in the

Scheduling Order by approximately 70 days. In support of this joint stipulation and request, the

parties state as follows:

        1.      On April 14, 2020, the parties filed a Joint Stipulation to Stay the Case for 90

Days (“the First Joint Stipulation”) (D.I. 47). In the First Joint Stipulation, the parties explained

that the deadline for Gracenote’s infringement contentions – which are required to include

pinpoint cites to Samba TV’s source code – was approaching quickly, but conditions imposed by

the COVID-19 pandemic made review of Samba TV’s source code impossible.

        2.      The Court granted the First Joint Stipulation on the day it was filed (April 14,

2020) (D.I. 48). The resulting stay expired on July 13, 2020.

        3.      On July 14, 2020, the parties filed a Joint Stipulation to Stay the Case for 80 Days

(“the Second Joint Stipulation”) (D.I. 49). In the Second Joint Stipulation, the parties explained
that conditions imposed by the COVID-19 pandemic continued to make review of Samba TV’s

source code impossible.

       4.      The Court granted the Second Joint Stipulation on July 15, 2020 (D.I. 50). The

resulting stay expired on October 1, 2020.

       5.      On September 22, 2020, the parties filed a Joint Stipulation to Stay the Case for

95 Days (“the Third Joint Stipulation”) (D.I. 51). In the Third Joint Stipulation, the parties

explained that conditions imposed by the COVID-19 pandemic continued to make review of

Samba TV’s source code impossible.

       6.      The Court granted the Third Joint Stipulation on September 23, 2020 (D.I. 52).

The resulting stay expired on January 4, 2021.

       7.      On December 22, 2020, the parties filed a Joint Stipulation to Stay the Case for 90

days ("the Fourth Joint Stipulation") (D.I. 53). In the Fourth Joint Stipulation, the parties

explained that conditions imposed by the COVID-19 pandemic continued to make review of

Samba TV's source code impossible.

       8.      The Court granted the Fourth Joint Stipulation on December 29, 2020 (D.I. 54).

The resulting stay will expire on April 5, 2021.

       9.      The parties now respectfully request an additional 70-day stay (until June 14,

2021) because the conditions imposed by the COVID-19 pandemic continue to make review of

Samba TV’s source code impossible.

       10.     Gracenote needs to conduct extensive further review of the source code to be in a

position to serve its infringement contentions, which are now due on May 10, 2021 (D.I. 54).

The source code requires in-person inspection at a secure terminal, pursuant to the agreed

procedures set forth in the Source Code Access Agreement (D.I. 37).




                                                   2
       11.     However, due to the COVID-19 pandemic, Gracenote still has not been able to

access Samba TV’s source code for further review. The number of COVID-19 cases in

California, where the source code can be made available, still has not sufficiently subsided. (See

https://covid19.ca.gov/stay-home-except-for-essential-needs/.) As a result, California is under a

stay-at-home order. (See id.)

       12.     In addition, Gracenote’s technical expert who began to review the code prior to

the pandemic resides in a foreign country from which travel to the United States would be

difficult or impossible.

       13.     In particular, technical expert Jaap Haitsma resides in Chile. Chile, despite its

success in distributing COVID vaccines, is imposing new lockdowns due to a recent spike in

infections. Thus, any travel to the U.S. by Mr. Haitsma carries a substantial risk that he will be

prohibited from returning to his home in Chile. (See https://www.theguardian.com/global-

development/2021/mar/28/chile-coronavirus-lockdowns-vaccination-success.)

       14.     The lack of access to Samba TV’s source code will require a delay in the due date

for Gracenote’s infringement contentions. Delaying the due date for infringement contentions

will have a cascading effect on the other deadlines set forth in the Scheduling Order.

       15.     In a cooperative effort to enable the case to move forward quickly upon expiration

of the stay, the parties have agreed that during the stay period, Samba TV will accept (and object

to, if necessary) the identification of a Gracenote technical advisor who is proposed to be given

access to source code and other confidential Samba TV information.

       In light of the foregoing, the parties request that the Court stay this case for an additional

70 days and extend all deadlines for approximately the same amount of time. The chart attached




                                                  3
to this Joint Stipulation sets forth the current case schedule along with a proposed new schedule

that moves each of the remaining deadlines by approximately 70 days.



Dated: March 31, 2021




                                                4
Respectfully submitted,
By: /s/ Kelly E. Farnan                      By: /s/ Bindu A. Palapura
Kelly E. Farnan (#4395)                      David E. Moore (#3983)
farnan@rlf.com                               dmoore@potteranderson.com
Richards, Layton & Finger, P.A.              Stephanie E. O'Byrne (#4446)
One Rodney Square                            sobyrne@potteranderson.com
920 North King Street                        Bindu A. Palapura (#5370)
Wilmington, DE 19801                         bpalapura@pottersanderson.com
Telephone: (302) 651-7700                    Potter Anderson & Corroon LLP
                                             1313 North Market Street
OF COUNSEL:                                  P.O. Box 951
                                             Wilmington, DE 19899-0951
Sten Jensen                                  Telephone: (302) 984-6251
sjensen@orrick.com
Orrick Herrington & Sutcliffe LLP            OF COUNSEL:
Columbia Center 1152
15th Street, N.W.                            Steven Yovits
Washington, DC 20005                         syovits@kelleydrye.com
Telephone: (202) 339-8436                    Constantine Koutsoubas
                                             ckoutsoubas@kelleydrye.com
Clement Seth Roberts                         Mark J. Scott
croberts@orrick.com                          mascott@kelleydrye.com
Orrick Herrington & Sutcliffe LLP            Kelley Drye & Warren LLP
The Orrick Building                          333 West Wacker Drive
405 Howard Street                            Chicago, IL 60606
San Francisco, CA 94105                      Telephone: (312) 857-7070
Telephone: (415) 773-5700
                                             Clifford Katz
Alyssa Caridis                               ckatz@kelleydrye.com
acaridis@orrick.com                          Kelley Drye & Warren LLP
Orrick Herrington & Sutcliffe LLP            101 Park Avenue
777 South Figueroa Street                    New York, NY 10178
Suite 3200                                   Telephone: (212) 808-7800
Los Angeles, CA 90017
Telephone: (213) 612-2372                    Attorneys for Plaintiff
                                             Gracenote, Inc.
Attorneys for Defendant
Free Stream Media Corp. d/b/a Samba TV

                                    IT IS SO ORDERED this ____        March
                                                           31 day of ________, 2021

                                                 /s/ Richard G. Andrews
                                                _____________________________
                                                The Honorable Richard G. Andrews
                                                United States District Judge



                                         5
                            CHART OF FUTURE DEADLINES

                       ITEM                          CURRENT DATE         PROPOSED DATE
Gracenote’s responses to Samba TV’s second             April 6, 2021        June 15, 2021
set of requests for documents
Gracenote’s responses to Samba TV’s second              April 6, 2021       June 15, 2021
set of interrogatories
Samba TV’s responses to Gracenote’s second             April 19, 2021       June 28, 2021
set of requests for documents
Samba TV’s responses to Gracenote’s second             April 19, 2021       June 28, 2021
set of interrogatories
Infringement contentions                               May 10, 2021         July 19, 2021
Joinder of other parties and amendment of              June 7, 2021        August 16, 2021
pleadings
Invalidity contentions                                 June 10, 2021       August 19, 2021
Exchange claim terms for construction and              June 24, 2021      September 2, 2021
proposed constructions
Joint claim construction chart                           July 7, 2021     September 15, 2021
Gracenote’s opening claim construction brief            July 23, 2021      October 1, 2021
Document production complete                            July 30, 2021      October 8, 2021
Samba TV’s answering claim construction brief          August 13, 2021     October 22, 2021
Gracenote’s reply claim construction brief             August 27, 2021    November 5, 2021
Samba TV’s sur-reply claim construction brief        September 10, 2021   November 19, 2021
Parties file joint claim construction brief          September 17, 2021   November 30, 2021
Markman hearing                                      September 29, 2021   December 14, 2021
Amendment to contentions                                 30 days after        Unchanged
                                                       Markman order
Claim and prior art reference narrowing                  14 days after       Unchanged
                                                       Markman order
Fact discovery cut-off                                 January 7, 2022     March 18, 2022
Burden of proof opening expert reports                February 14, 2022     April 25, 2022
Responsive expert reports                              March 11, 2022       May 20, 2022
Reply expert reports                                    April 4, 2022       June 13, 2022
Complete expert depositions                             May 13, 2022        July 22, 2022
Case dispositive motions                                June 24, 2022     September 2, 2022
Answering briefs to dispositive motions                 July 25, 2022      October 3, 2022
Reply briefs in support of dispositive motions         August 12, 2022    October 21, 2022
Pretrial conference                                   December 2, 2022    February 10, 2023
Trial begins                                         December 12, 2022    February 21, 2023




                                                 6
